Exhibit 10.3(i)

  NINTH AMENDMENT TO EMPLOYMENT AGREEMENT           The Ninth Amendment to
Employment Agreement is made and entered into as of November 19, 2002, by and
between PriceSmart, Inc., a Delaware Corporation (“Employer”) and Robert M. Gans
(“Executive”).   Recitals            A)   On September 20, 1994, an Employment
Agreement was made and entered into by and between Executive and Employer’s
Assignor, Price Enterprises, Inc. B)   On April 11, 1996, Section 2.3 of the
Employment Agreement was amended, such that Executive became entitled to three
weeks paid vacation each year.  C)   On July 23, 1996, Section 2.1 of the
Employment Agreement was amended, such that Executive’s annual base salary was
increased to $175,000. D)   On April 28, 1997, Section 3.1 of the Employment
Agreement was amended, such that Executive’s employment term was extended to
October 16, 1998.  E)   On August 29, 1997, the Employment Agreement and
amendments thereto were assigned by Price Enterprises, Inc. to Employer.  F)  
On September 2, 1997, Section 3.1 of the Employment Agreement was amended, such
that Executive’s employment term was extended to October 16, 2000. G)  
Effective October 1, 1999, Section 2.1 of the Employment Agreement was amended,
such that Executive’s annual base salary was increased to $180,000. H)  
Effective July 18, 2000, Section 3.1 of the Employment Agreement was amended,
such that Executive’s employment term was extended to October 16, 2001. I)   On
September 26, 2001, Section 3.1 of the Employment Agreement was amended, such
that Executive’s employment term was extended to October 16, 2002.  J)  
Employer and Executive now desire to further amend the Employment Agreement, as
set forth herein below:       Agreement         1)     Section 3.1 of the
Employment Agreement, which currently provides:     3.1   Term. The term of
Executive’s employment hereunder shall commence on October 17, 1994 and shall
continue until October 16, 2002 unless sooner terminated or extended as
hereinafter provided (the “Employment Term”).       is hereby amended to provide
as follows:     3.1     Term. The term of Executive’s employment hereunder shall
commence on October 17, 1994 and shall continue until October 16, 2003 unless
sooner terminated or extended as hereinafter provided (the “Employment Term”).  
        2)     All other terms of the Employment Agreement, as amended, shall
remain unaltered and fully effective.               Executed in San Diego,
California, as of the date first written above.          

EXECUTIVE EMPLOYER       PRICESMART, INC. /s/ROBERT M. GANS By: /s/GIL PARTIDA
Name: Gil Partida
Its: President